Citation Nr: 0028804	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  98-08 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for an anxiety 
disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability by reason of a service-connected disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and a friend



ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 to January 
1970.  His claims initially came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.

This matter was previously before the Board.  In a July 1999 
decision, the Board denied the veteran's claim for an 
increased evaluation for an anxiety disorder, as well as his 
claim of entitlement to a total rating based on individual 
unemployability by reason of a service-connected disability.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In an August 2000 
Order, the Court vacated the Board's decision and remanded 
the matter back to the Board for development consistent with 
the parties' Joint Motion for Remand and to Stay Further 
Proceedings (Joint Motion). 


REMAND

The veteran claims that his anxiety disorder is more severely 
disabling than reflected in the currently assigned 30 percent 
evaluation and that he is unable to secure or maintain 
gainful employment as a result thereof.  A preliminary review 
of the record discloses that additional action by the RO is 
required before the Board can adjudicate these issues.  While 
the Board regrets the delay associated with this remand, this 
action is necessary to ensure that the veteran's claims are 
fairly adjudicated. 

The Board finds that the veteran should be afforded a 
psychiatric examination to accurately evaluate the level of 
disability due to his service-connected anxiety disorder as 
opposed to other nonservice-connected disorders.  The 
evidence of record suggests that the veteran's psychiatric 
impairment may be due, in part, to nonservice-connected 
alcohol abuse and a possible personality disorder.  In this 
regard, the veteran was hospitalized at St. Mary's Hospital 
in June 1996 for alcohol abuse/dependence and alcohol 
withdrawal delirium.  He was subsequently seen at Family 
Counseling Services (FCS) from August to October 1997 for 
anxiety reaction, PTSD and alcohol dependence.  In a December 
1998 letter, a counselor at FCS stated that the veteran 
continued to suffer from acute PTSD and alcohol dependence, 
both of which "[w]ould make work difficult."  In October 
1997, the veteran was afforded a psychiatric evaluation by 
Gabriel Ticho, M.D.  Dr. Ticho noted the veteran's extensive 
history of alcohol dependence, as well as his current 
complaint of "[g]etting my VA compensation raised."  Based 
on the interview and findings from mental status examination, 
the Axis I diagnoses were PTSD and severe alcohol dependence.  
Under Axis II, Dr. Ticho noted "antisocial traits identified 
in the past."  Dr. Ticho assigned the veteran a Global 
Assessment of Functioning (GAF) score of 50 to 60.  He also 
indicated that the issue of secondary gain may be a factor.  
At a VA examination in March 1998, the only Axis I diagnosis 
was anxiety disorder, not otherwise specified, and a GAF 
score of 50 was assigned.

Based on these findings, it is unclear whether the veteran's 
anxiety disorder warrants an evaluation in excess of 30 
percent, as he also suffers from alcohol dependence and may 
have a personality disorder.  Accordingly, the veteran should 
be scheduled to undergo a VA psychiatric examination, 
following which the examiners should, to the extent possible, 
distinguish symptoms attributable to the veteran's service-
connected anxiety disorder from other diagnosed psychiatric 
disorder(s), assign and explain the meaning of a GAF score 
for his overall psychiatric impairment, and explain the 
percentage or degree of impairment that represents impairment 
due solely to his anxiety disorder.  If the examiners are not 
able to distinguish the symptoms/degree of impairment due to 
anxiety disorder from any other diagnosed psychiatric 
disorders, the RO should consider the decision of Mittleider 
v. West, 11 Vet. App. 181 (1998) (prescribing that, under 
such circumstances, the reasonable doubt doctrine dictates 
that all psychiatric symptoms be attributed to the service-
connected disability) in the adjudication of the claim. 

As a final note, in a claim for a total rating based on 
individual unemployability by reason of a service-connected 
disability (TDIU), the Board may not reject the claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran's disability does not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the Court specifically stated that VA has a duty 
to supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  Friscia, at 
297, citing 38 U.S.C.A.  § 5107(a) (West 1991); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a) (1999); Beaty, 6 Vet. App. at 
538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The 
Board is of the opinion that, since the veteran claims he is 
unable to work due to his anxiety disorder, further 
examination by VA is necessary to assist in the determination 
of whether there are circumstances, apart from nonservice-
connected conditions, that would justify a total disability 
rating based on unemployability by placing this particular 
veteran in a different position than other veterans with the 
same combined disability evaluation.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  In light of the above, the 
Board finds it is appropriate to remand the veteran's claim 
for further evidentiary development, to include obtaining a 
medical opinion as to whether the veteran is unemployable as 
a result of a service-connected anxiety disorder as claimed.

The Board notes further that the TDIU claim is inextricably 
intertwined with the claim concerning the increased 
evaluation for an anxiety disorder.  Since the veteran does 
not presently meet the percentage requirements for a total 
disability rating, any potential increased rating for his 
anxiety disorder may bear significantly on his TDIU claim.  
See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (TDIU claim 
predicated on a particular service-connected condition is 
inextricably intertwined with an increased rating claim 
regarding the same condition).  Therefore, the veteran's TDIU 
claim must be referred back to the RO for adjudication after 
the requirements of this remand have been met.


Accordingly, the case is REMANDED to the RO for the following 
action:

1. (a)  The RO should schedule the 
veteran for a comprehensive VA 
psychiatric examination by a panel of two 
psychiatrists, if possible.  The claims 
folder and a copy of this remand must be 
made available to and be thoroughly 
reviewed by the examiners in connection 
with the examination.  All necessary 
tests and studies should be conducted in 
order to ascertain the severity of the 
veteran's service-connected anxiety 
disorder.  It is requested that a Global 
Assessment of Functioning (GAF) score be 
assigned consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV), including an 
explanation of what the assigned code 
means.

(b)  The examiners should discuss and 
reconcile any contradictory evidence 
regarding the level of the veteran's 
occupational impairment and any prior 
medical findings such as GAF scores.  
After review of the claims file, 
including these records, the examiners 
should confer and discuss the veteran's 
case and thereafter render a medical 
opinion as to which of the veteran's 
symptomatology and/or social and 
occupational impairment is attributable 
to the service-connected anxiety disorder 
as opposed to any nonservice-connected 
condition(s).  If it is impossible to 
distinguish the symptomatology and/or 
social and occupational impairment due to 
the nonservice-connected condition(s), 
the examiners should so indicate.  On the 
basis of both current examination 
findings and a thorough review of all 
records in the claims files, the 
examiners should express an opinion 
regarding the overall degree of 
impairment resulting from the veteran's 
service-connected anxiety disorder and 
its effect on his ability to work.  The 
examiners must express an opinion as to 
the degree of interference with ordinary 
activities, including the ability to 
obtain and maintain gainful employment, 
caused solely by the veteran's service-
connected anxiety disorder, as 
distinguished from any nonservice-
connected conditions without regard to 
the age of the veteran.  The examination 
report must include the rationale for all 
opinions expressed.

2.  Thereafter, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this Remand, and, if not, 
the RO should implement corrective 
procedures.

3.  The RO should readjudicate the 
veteran's claim of entitlement to an 
increased evaluation for anxiety 
disorder, currently evaluated as 30 
percent disabling, as well as his claim 
of entitlement to a total rating based on 
individual unemployability by reason of a 
service-connected disability.  If the 
determination of either claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and 
given an opportunity to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.

The purpose of this REMAND is to obtain additional evidence 
and to comply with an order of the Court.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the appellant until he is notified.  The 
appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR. 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



